IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-7,381-21


EX PARTE VAN LEE BREWER, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. W89-97479-U(I) IN THE 291st DISTRICT COURT
FROM DALLAS COUNTY


 Per curiam.

O R D E R


 This is an application for a writ of habeas corpus that was transmitted to this Court
by the clerk of the trial court pursuant to the provisions of Article 11.07, Section 3, of the Texas
Code of Criminal Procedure.  Ex Parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). 
Applicant was convicted of sexual assault and his sentence was assessed at fifty years' confinement. 
No direct appeal was taken. 
 
	After a review of the record, we find that Applicant's claim which challenges his denial of
release to parole is denied.  Applicant's actual innocence and confrontation clause claims  are
dismissed pursuant to Article 11.07, § 4 of the Code of Criminal Procedure.

DELIVERED:   February 11, 1009

DO NOT PUBLISH